DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, in the last line, the limitation “a higher” should be deleted and the limitation --- the higher --- inserted therefor.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Pub No. 2014/0358123) in view of Anderson (US Pub No. 2016/0157802), as evidenced by Stark et al. (US Patent No. 6,827,670), and further in view of Passerini et al. (US Pub No. 2021/0085397).
With regards to claim 14, Ueda et al. disclose a method of treating a patient having a lesion in each of the left (104b) and right lower limb (104a) arteries (paragraph [0154], referring to a treatment method for treating treatment targets in both the lower limbs; Figures 9-10) connected via an aortoiliac bifurcation to an aorta, the treatment method comprising:
acquiring diagnostic information (i.e. “radiographic image”) on the patient, the diagnostic information including image information (i.e. “radiographic image”) (paragraph [0125], referring to obtaining the radiographic image by radiography);
introducing a catheter (12, “outer catheter 14”) from an artery of an arm (106) of the patient, advancing and placing a catheter tip (12a) of the catheter to at least the aortailiac bifurcation  (i.e. “connection position Z between a right common iliac artery 
inserting a therapeutic catheter (16, 18) into a lumen of the catheter (12, 14), projecting a therapeutic catheter tip of the therapeutic catheter (16) from the catheter (14) tip, and treating one of the lesions (X2) first (paragraphs [0154]-[0156]), and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip, and treating the other lesion (X1) (paragraphs [0155]-[0161]; Figures 9-10).  
However, though Ueda et al. do disclose that their method comprises using diagnostic information (i.e. radiographic image obtained by radiography) to guide the treatment method (paragraphs [0125]-[0126]) and that the order of treating the right light and the left leg can be optionally determined by the surgeon (paragraph [0155]), Ueda et al. do not specifically disclose that their treatment method further comprises measuring stenosis rate for the lesions in each of the left and right lower limb arteries from the image information, comparing the stenosis rate for the lesions in each of the left and right lower limb arteries, determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second, and that it is the lesion having the lower stenosis rate that is treated first and the “other lesion” that is then treated is the lesion having the higher stenosis rate. 
Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Ueda et al. comprise 
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to have the lesion having a lower stenosis rate of Ueda et al. be treated first and the “other lesion” that is then treated be the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion (i.e. lesion with lower stenosis rate) first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
In view of the above description of how the above combined references teach treating the lesion having the lower stenosis rate first and then treating the lesion having the higher stenosis rate second, it is inherent that the above combined references 
However, the above combined references do not specifically disclose that the determination about the order of treatment (i.e. treat the lesion having the lower stenosis rate first and treat the lesion having the higher stenosis rate second) is performed with “reinforcement-learned artificial intelligence”.
Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios (paragraph [0087], note that treatment guidance, which would including determining which stenosis segments to treat (and which in the above combined references includes determining that the lesion having the lower stenosis rate is treated first, etc.), is determined with reinforcement-learned artificial intelligence).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the determination about the treatment guidance of the above combined references, which includes the order of treatment (i.e. 
With regards to claim 15, Ueda et al. disclose that their method comprises using the catheter (12,14) in the treating the lesion having the higher stenosis rate (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 16, Ueda et al. disclose that their method comprises using the therapeutic catheter (16) in the treating of the lesion having the higher stenosis rate (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 17, Ueda et al. disclose that their method comprises removing the therapeutic catheter (18) from the catheter after treating the lower stenosis rate lesion (paragraph [0156], referring to the treatment device (18) used to treat the lesion X2 is caused to retreat from the outer catheter (14)); and using a second therapeutic catheter (16, 80) in the treating of the lesion having the higher stenosis rate (paragraph [0158]; Figures 9-10).  
With regards to claim 18, Ueda et al. disclose that the catheter is a guiding catheter (14), the method comprising using a catheter assembly (12) including an inner catheter (16) inserted in a lumen of the guiding catheter (14) in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (paragraph [0089]; Figures 9-10).
With regards to claim 19, Ueda et al. disclose that the diagnostic information is image information on the patient (paragraphs [0125]-[0126], “radiographic image”).  

With regards to claim 21, Anderson discloses that acquiring of the diagnostic information on the patient comprises detecting electromagnetic waves (i.e. MR, x-ray irradiation associated with CT, etc.) obtained through the patient by irradiating the patient with electromagnetic waves, and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave (paragraph [0051], referring to obtaining angiogram data using imaging modalities such as magnetic resonance imaging (MRI), CT, etc., wherein such modalities obtain image information based on changed signals due to interaction with tissue, etc.), identifying the lesion in each of left and right lower limb arteries connected via the aortoiliac bifurcation to the aorta from the electromagnetic wave information (paragraphs [0066]-[0068], [0072]-[0078]; Figures 7-8); and calculating a stenosis rate (i.e. FFR, index of severity of stenosis) on the lesion in each of left and right lower limb arteries connected via the aortoiliac bifurcation from the electromagnetic wave information (paragraphs [0066]-[0068], [0072]-[0078]; Figures 7-8).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Anderson (evidenced by Stark) and Passerini et al. as applied to claim 21 above, and further in view of Lavi et al. (US Pub No. 2016/0247279).
With regards to claim 22, as discussed above, the above combined references meet the limitations of claim 21.  However, they do not specifically disclose that their method further comprises expressing the stenosis rate as a function of an inner 
Lavi et al. disclose an automated image analysis, wherein a lumen bounded by an unstenosed border data sets is compared to the lumen bounded by the corresponding data-derived border data set (i.e. stenosed border data set) to determine an absolute and/or relative degree of stenosis at a region (880) in the lumen comprises within the region of bifurcation, wherein the comparison is made after conversion of the relative border locations to diameters (Abstract, paragraph [0336], note that a relative degree of stenosis (i.e. stenosis rate) is therefore expressed as a function of an inner diameter of a smallest lumen diameter (i.e. region 880 in Figure 8B corresponds to a region with a smallest lumen diameter) of a blood vessel in a lesion site (i.e. stenosed border data set) and an estimated blood vessel diameter when there is no stenosis in the lesion site (i.e. unstenosed border data sets)).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the stenosis rate of the above combined references with a stenosis rate expressed as a function of an inner diameter of a smallest lumen diameter (MLD) of a blood vessel in a lesion site and an estimate blood vessel diameter (RD) when there is no stenosis in the lesion site, as taught by Lavi e tal., as the substitution of one known stenosis rate for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as any stenosis rate would be expected to provide a value representative of a degree/rate of stenosis.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,569 in view of Anderson and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated.  Further, the copending application does not specifically disclose that determining that the lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second is determined with reinforcement-learned artificial intelligence.  Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,508 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, determining/verifying with reinforcement-learned artificial intelligence which of hte respective lesions is to be treated, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/171,241 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, determining with reinforcement-learned artificial intelligence that a diagnosis should be performed (see claim 9), etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it represents the severity of stenosis (i.e. increased severity represents a high rate of stenosis, etc.); Figure 8A).  The measurements are used to output a quantity that is an to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/175,277 in view of Anderson in view of Passerini et al..  With regards to claim 14-20, to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). Further, Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,582 in view of Anderson and Passerini et al.. With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated and determining with reinforcement-learned artificial intelligence that a lesion to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher .  

This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,638 in view of Anderson and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated and determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is .  
This is a provisional nonstatutory double patenting rejection.

s 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of copending Application No. 16/265,179 in view of Anderson and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it represents the severity of stenosis (i.e. increased severity represents a high rate of stenosis, etc.); Figure 8A).  The measurements are used to output a quantity that is an objective measure of the risk associated with the patient’s condition based upon the provided imaging data (paragraph [0077]; note the output provides an indication of the to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). Further, Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Passerini et al. has been introduced to teach determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793